DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Response to Restriction Requirement filed on 10/28/2021.
Claims 21-40 have been canceled.
Claims 1-20 are currently pending and have been examined.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0059] recites “address 585” twice when it appears both instances should read “address 582”. In Fig. 5, element 585 refers to a map displayed on the interface, while element 582 refers to an address. Examiner notes that, because these are the only uses of 585 in the original spec, [0059] of Applicant’s spec will also need to be amended to add reference character 585 back into the specification. To avoid causing an objection to the drawings for having a reference character not mentioned in the spec, Examiner recommends amending the first line of [0059] to recite “a map 585” in addition to replacing both instances of “address 585” with “address 582”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7; 8-14; and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 all recite “selecting the driver…for delivery of the physical item based at least in part on a distance from the second location to the location of the seller and the window of time for the pickup of the physical item, and the driver is currently performing the different delivery of the different physical item when the driver is selected for the delivery of the physical item” (emphasis added). It is unclear if Applicant intended the underlined portion to further define the driver in the form of a “wherein” clause (“selecting…, wherein the driver is…”, “selecting…, and wherein the driver is…”, etc.) or if it is a part of the group of factors the selection is based at least in part on. For examination purposes the Examiner will interpret the underlined portion to be a “wherein” clause further defining the driver. Dependent claims 2-7; 9-14; and 16-20 inherit the deficiencies noted for claims 1; 8; and 15 respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite assigning deliveries to a driver schedule. 
In claim 1, the limitation of “A method comprising: receiving, from a seller, data representing a window of time, the window of time including one or more periods of time for which a pickup of a physical item occurs at a location of the seller for a delivery of the physical item to a location of a buyer”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining a second location corresponding to a different delivery of a different physical item by a driver, the different delivery occurring prior to the window of time”, “selecting the driver, among a set of drivers, for delivery of the physical item based at least in part on a distance from the second location to the location of the seller and the window of time for the pickup of the physical item, and the driver is currently performing the different delivery of the different physical item when the driver is 
Claim 1 recites the concept of assigning deliveries to a driver schedule which is a certain method of organizing human activity including commercial interactions. A method comprising: receiving, from a seller, data representing a window of time, the window of time including one or more periods of time for which a pickup of a physical item occurs at a location of the seller for a delivery of the physical item to a location of a buyer; determining a second location corresponding to a different delivery of a different physical item by a driver, the different delivery occurring prior to the window of time; selecting the driver, among a set of drivers, for delivery of the physical item based at least in part on a distance from the second location to the location of the seller and the window of time for the pickup of the physical item, and the driver is currently performing the different delivery of the different physical item when the driver is selected for the delivery of the physical item; and in response to selecting the driver, adding the delivery in a queue of deliveries, the queue including the different delivery of the different physical item, for the driver during a particular day all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
These judicial exceptions are not integrated into a practical application. In particular, the claim does not recite any additional elements besides the judicial exception. That is, the entirety of the claim falls under judicial exception(s). Accordingly, per MPEP 2106.04 II., “Because a 
Further, per MPEP 2106.04 II., “If there are no additional elements in the claim, then it cannot be eligible.” The claim is not patent eligible.
Claims 2-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional elements of a client device and an interface. The claim does not integrate the abstract idea into a practical application because the elements of a client device and an interface are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In claim 8, the limitation of “receiving, from a seller, data representing a window of time, the window of time including one or more periods of time for which a pickup of a physical item occurs at a location of the seller for a delivery of the physical item to a location of a buyer”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining a second location corresponding to a different delivery of a different 
Claim 8 recites the concept of assigning deliveries to a driver schedule which is a certain method of organizing human activity including commercial interactions. Operations comprising: receiving, from a seller, data representing a window of time, the window of time including one or more periods of time for which a pickup of a physical item occurs at a location of the seller for a delivery of the physical item to a location of a buyer; determining a second location corresponding to a different delivery of a different physical item by a driver, the different delivery occurring prior to the window of time; selecting the driver, among a set of drivers, for delivery of the physical item based at least in part on a distance from the second location to the location of the seller and the window of time for the pickup of the physical item, and the driver is currently performing the different delivery of the different physical item when the driver is selected for the delivery of the physical item; and in response to selecting the driver, adding the delivery in a queue of deliveries, the queue including the different delivery of the different physical item, for the driver during a particular day all, as a whole, fall under the category of managing 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, one or more computer processors and one or more computer-readable mediums. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more computer processors and one or more computer-readable mediums amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 9-13 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 14 further limits the abstract idea of claim 8 while introducing the additional elements of a client device and an interface. The claim does not integrate the abstract idea into a practical application because the elements of a client device and an interface is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the additional elements from claim 8 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 15, Examiner notes that, while the claim itself does not recite that the machine-readable medium claimed is non-transitory, Applicant’s specification states in [00103], “The term "machine-readable medium" excludes signals per se”. Therefore, claim 15 falls into at least one of the four statutory categories, namely a manufacture.
In claim 15, the limitation of “receiving, from a seller, data representing a window of time, the window of time including one or more periods of time for which a pickup of a physical item occurs at a location of the seller for a delivery of the physical item to a location of a buyer”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A machine-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining a second location corresponding to a different delivery of a different physical item by a driver, the different delivery occurring prior to the window of time”, “selecting the driver, among a set of drivers, for delivery of the physical item based at least in part on a distance from the second location to the location of the seller and the window of time for the pickup of the physical item, and the driver is currently performing 
Claim 15 recites the concept of assigning deliveries to a driver schedule which is a certain method of organizing human activity including commercial interactions. Operations comprising: receiving, from a seller, data representing a window of time, the window of time including one or more periods of time for which a pickup of a physical item occurs at a location of the seller for a delivery of the physical item to a location of a buyer; determining a second location corresponding to a different delivery of a different physical item by a driver, the different delivery occurring prior to the window of time; selecting the driver, among a set of drivers, for delivery of the physical item based at least in part on a distance from the second location to the location of the seller and the window of time for the pickup of the physical item, and the driver is currently performing the different delivery of the different physical item when the driver is selected for the delivery of the physical item; and in response to selecting the driver, adding the delivery in a queue of deliveries, the queue including the different delivery of the different physical item, for the driver during a particular day all, as a whole, fall under the category of managing commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a machine-readable medium, one or more computer processors and one or more computing devices. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a machine-readable medium, one or more computer processors and one or more computing devices amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 16-20 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luckay (U.S. Pre-Grant Publication No. 2020/0286021, hereafter known as Luckay) in view of Jones et al. (U.S. Pre-Grant Publication No. 2018/0349849, hereafter known as Jones).
Regarding claim 1, Luckay teaches:
A method comprising: 
receiving, from a seller, data representing a window of time, the window of time including one or more periods of time for which a pickup of a physical item occurs at a location of the seller for a delivery of the physical item to a location of a buyer (see Fig.4 for method overall as well as [0075] "In block 405, a request is received at the request servicing component 205. For example, as discussed above, a customer 140 may initiate a request to the delivery system 100. The request may indicate a geographic location at which the request will be completed. The request may request a package be picked-up at a location, such as a home or business address associated with the customer 140. Alternatively or in addition, the request may be for delivery of a package or an item. For example, in some aspects, the delivery system 100 may provide for on-demand shopping. A customer 140 may select a particular item they desire to purchase and submit a request to the delivery system 100 indicating the same" and [0040] "The coordinated pickup and delivery may include customer preferences and/or specific time constraints, geography constraints, vehicle size 
determining a second location corresponding to a different delivery of a different physical item by a driver, the different delivery occurring prior to the window of time (see [0076] "In block 410, a list of route stops is identified that is within a threshold distance of the location for the request to be completed. In some aspects, block 410 may be performed as described below with respect to FIG. 5" and [0078] "In block 430, a stop with a minimum distance from the location for the request to be completed is identified" as well as [0088] "process 500 moves from decision block 510 to decision block 512, which evaluates whether the stop meets time constraints. Time constraints may be based on a deadline to complete the request, and a time at which the vehicle 110 may visit the stop location. In some aspects, the time may be stored in the estimated stop visit time field 339 of the route database 231. In some aspects, block 512 may utilize a metric to determine an amount of time required for the vehicle 110 to get from the stop to a location indicated by the request" determining stop locations that meet time constraints such that the stop location time occurs before the end of the time window to allow for travel time to the requested location)
selecting the driver, among a set of drivers, for delivery of the physical item based at least in part on a distance from the second location to the location of the seller and the window of time for the pickup of the physical item (see [0080] "Block 440 determines if a deviation from the route associated with the minimum distance is greater than a threshold. In some aspects, the threshold may be based on the identity of an operator performing the route. For example, block 440 may involve a search of the operator database 241 for an entry having a route identification column 344 that matches the route identification of the route determined in block 435. The entry, as shown in FIG. 3, may also include an operator ID in column 342 of an operator who is operating a 
and in response to selecting the driver, adding the delivery in a queue of deliveries, the queue including the different delivery of the different physical item, for the driver during a particular day (see [0080] "Block 440 determines if a deviation from the route associated with the minimum distance is greater than a threshold. In some aspects, the threshold may be based on the identity of an operator performing the route. For example, block 440 may involve a search of the operator database 241 for an entry having a route identification column 344 that matches the route identification of the route determined in block 435. The entry, as shown in FIG. 3, may also include an operator ID in column 342 of an operator who is operating a vehicle on the determined route...If the deviation from the route of block 435 is less than a threshold, for example, the deviation provided by column 346 in some aspects, then the method 400 moves to block 450, which assigns the request to the vehicle 110 scheduled for the minimum 
As discussed above, Luckay teaches that the subset of steps that are evaluated to determine the minimum distance stop considers all stops that have yet to occur. Therefore, Luckay implies that the driver may be currently performing the delivery to the stop that is the minimum distance from the requested location but does not explicitly teach that the driver is currently making the differently delivery when they are selected. However, Jones teaches:
and the driver is currently performing the different delivery of the different physical item when the driver is selected for the delivery of the physical item (see [0165] "It is possible that unexpected circumstances could occur resulting in delay of the driver to an extent that would result in the “next leg” shipment being reassigned. This delay would appear as part of the tracking of the shipment. In such a case, the shipment processing center can use the information to reschedule the driver. Permission to use the location data for this purpose (“next leg” scheduling) can be part of the original consent to use location services, or the system can call to obtain permission to use the location data to reschedule the driver. In either case, the driver or TSP is made aware of the availability of rescheduling services" and [0175] “If a next leg is requested, a next leg booking process is initiated (step 324). The estimated time of arrival (TOA) is made (step 331), which will be used for scheduling. A determination is made as to whether there is a TOA adjustment (step 332) based on deviations in the tracking location of the present shipment or an external factor such as traffic or weather conditions. If there is a delay, an adjustment to the TOA is made (step 333). The adjustment may be made based on a calculated TOA or may be input to the TOA calculations as an adjustment, but in either case the result is an adjusted TOA. The TOA or adjusted TOA is then adjusted for a 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of assigning a next pick up location to a driver based on the location of the delivery they are currently making of Jones for the assigning a delivery to a driver based on the location of any upcoming stop on their delivery route of Luckay. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, the combination of Luckay and Jones teaches all of the limitations of claim 1 above. Luckay further teaches in [0064] "In making the selection between the first- and third-party vehicles 110a and 110b, respectively, the operator management component 240 may compare costs between selecting the first-party vehicle 110a as opposed to the third-party vehicle 110b. For example, the operator management component 240 may determine a cost for assigning the user request to the first-party vehicle 110a, including any overtime or additional costs associate for exceeding a contractual limit, fuel costs, vehicle wear and tear, and so forth, as described above, at least in part. In some embodiments, the operator management component evaluates restrictions in the contractual relationship between the delivery system 100 and the third-party service, such as those regarding items that can be delivered by the third-party service, those regarding cost". Luckay also teaches in [0084] “The vehicle 110 may also be assigned based on costs of the first- and third-party vehicles 110a and 110b…and so forth”. Therefore, while Luckay teaches cost considerations are taken into account when selecting a 
wherein each driver from the set of drivers has submitted a respective bid, corresponding to a respective cost for delivery, for delivery of the physical item (see [0225] “the system matches TSPs to load parameters (step 602). The match is made by lane history, headquarters or home base location, acceptance by the driver of location tracking for cargo tracking, information obtained from location tracking or cargo tracking” and [0226] “The selected TSPs are then invited to participate in the bidding process (step 603)” as well as [0153]-[0162] "For a “next leg” trip, the system relies on a predictive analytics system, in which factors related to demand for transportation services are calculated based on historical and present data. The predictive analytics system accumulates data regarding historic and current bids, and, based on this data, has a capability of guiding the TSP as to which lane(s) and even which load(s) to take...the system takes into account or considers the following dynamic inputs when providing this guidance:...Carrier cost data, variable and fixed...Transportation requests are matched to shipping resources and the TSP is matched to the transportation request. At this point, it is possible to request bids from the TSP for the shipping lane. Alternatively, since the market for the shipping lane is already known, the system can make a bid offer to the TSP and enter that bid" drivers submit bids based on their costs for transporting the "next leg" shipment)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jones to the combination of Luckay and Jones. As Jones teaches in [0123]-[0124] “the shipper may select a priority of criteria by which the TSP is selected, which may be, by way of non-limiting examples: price, if delivered within a specified time period”. Thus, by incorporating the bidding process of Jones, price/cost can be used as part of the driver selection process. The cost component is contemplated as a deciding factor in Luckay as referenced above, and 
Examiner notes that in this combination of Luckay and Jones, Luckay obtains locations for the subset of locations used to select a driver by checking if the stop is within a threshold distance of the required location (step 510 and [0088]) and whether the stop would meet the time constraints/window of the request (step 512 and [0088]). Instead of then selecting the driver with the minimum distance from the set as in Luckay alone, the combination would then allow the bidding of Jones to select the low bid from the drivers in the set that meet the location and time requirements. In the combination, the driver would still be selected at least in part on distance and time (the drivers of the set are determined based on those attributes), and each driver in the set would submit a bid.
Regarding claim 3, the combination of Luckay and Jones teaches all of the limitations of claim 2 above. Jones further teaches:
wherein the respective bid associated with the driver has been selected to perform delivery of the physical item (see [0234] "the carrier with the lowest bid is determined (step 631). That carrier is awarded the load (step 632) and notified (step 633)")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Jones to the combination of Luckay and Jones. As Jones teaches in [0123]-[0124] “the shipper may select a priority of criteria by which the TSP is selected, which may be, by way of non-limiting examples: price, if delivered within a specified time period”. Thus, by incorporating the bidding process of Jones, price/cost can be used as part of the driver selection process. The cost component is contemplated as a deciding factor in Luckay as referenced above, and incorporating the bidding process of Jones provides a method for cost to be considered at a driver level alongside distance and time windows when selecting a driver for a new delivery request. 
Regarding claim 4, the combination of Luckay and Jones teaches all of the limitations of claim 1 above. Luckay further teaches:
wherein selecting the driver, among the set of drivers, comprises: for each driver from the set of drivers: determining a particular location corresponding to a particular delivery of a particular physical item, the particular delivery occurring prior to the window of time (see [0088] "In block 505, a stop table is obtained. In some aspects, the stop table may be obtained from the route table 231, discussed above with respect to FIG. 3. In some embodiments, after obtaining the stop table, the process 500 move to block 508, where a first stop is obtained from the stop table. Next, in block 510, the process examines the selected stop to determine if the stop is within a threshold distance of the location associated with the request, as described with respect to decision block 510. If the stop location is not within the threshold distance, the process 500 proceeds to block 520 and functions as described hereinafter. If the stop location is within the threshold distance, process 500 moves from decision block 510 to decision block 512, which evaluates whether the stop meets time constraints. Time constraints may be based on a deadline to complete the request, and a time at which the vehicle 110 may visit the stop location")
and determining a respective distance from the particular location to the location of the seller (see [0078] "In block 430, a stop with a minimum distance from the location for the request to be completed is identified. In some aspects, block 430 may compare stop location column 336 of the route database 231 for stops within the subset to identify the stop with the minimum distance" distances between stop and requested location evaluated to determine stop with minimum distance)
Regarding claim 5, the combination of Luckay and Jones teaches all of the limitations of claim 4 above. Luckay further teaches:
determining that the respective distance of the driver is less than the respective distance of each other driver from the set of drivers (see [0078] "In block 430, a stop with a 
Regarding claim 6, the combination of Luckay and Jones teaches all of the limitations of claim 1 above. Luckay further teaches:
wherein adding the delivery in the queue of deliveries further comprises: determining at least one existing delivery in the queue (see [0078] "In block 430, a stop with a minimum distance from the location for the request to be completed is identified. In some aspects, block 430 may compare stop location column 336 of the route database 231 for stops within the subset to identify the stop with the minimum distance" and [0088] "the time may be stored in the estimated stop visit time field 339 of the route database 231. In some aspects, block 512 may utilize a metric to determine an amount of time required for the vehicle 110 to get from the stop to a location indicated by the request. The metric may be based on the geographic region of the stop. For example, stops located in more metropolitan areas may use more time for a given geographic distance than stops located in more rural areas. The metric may be used, in combination with a distance between the stop's location and the location associated with the request to determine whether the stop can be utilized to plan servicing of the request")
and including the delivery in the queue as a subsequent delivery to the at least one existing delivery (see [0109] "In block 925, the itinerary and/or route of the vehicle is updated with the new pickup location and delivery location, as well as with details of the item as needed for route maintenance" as cited to above, the selected stop is used as the departure point for the new delivery when calculating travel time. Therefore, the queue is updated to have the new delivery occur subsequent to the selected existing delivery)
Regarding claim 8, Luckay teaches:
A system comprising: one or more computer processors (see Fig. 7 as well as [0097] "The device 700 of FIG. 7 is a block diagram of an exemplary device for performing one or more of the methods described herein. While the block diagram of FIG. 7 illustrates a single device 700, in some aspects, one of skill in the art would recognize that the embodiments described herein may be performed by a combination of two or more devices" and [0098] "The device 700 includes an electronic hardware processor 702")
and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising (see [0098] "The device 700 includes...electronic hardware memory 704...The memory 704 may store instructions that configure the processor 702 to perform one or more of the functions described herein. For example, the memory may store the request servicing component 205, vehicle location management component 220, vehicle inventory management 225, vehicle route control component 230, and/or operator management component 240, discussed above with respect to FIG. 2")
Regarding the remaining limitations of claim 8, please see the rejection of claim 1 above.
Regarding claim 9, the combination of Luckay and Jones teaches all of the limitations of claim 8 above. For the limitations introduced in claim 9, please see the rejection of claim 2 above.
Regarding claim 10, the combination of Luckay and Jones teaches all of the limitations of claim 9 above. For the limitations introduced in claim 10, please see the rejection of claim 3 above.
Regarding claim 11, the combination of Luckay and Jones teaches all of the limitations of claim 8 above. For the limitations introduced in claim 11, please see the rejection of claim 4 above.
Regarding claim 12, the combination of Luckay and Jones teaches all of the limitations of claim 11 above. For the limitations introduced in claim 12, please see the rejection of claim 5 above.
Regarding claim 13, the combination of Luckay and Jones teaches all of the limitations of claim 8 above. For the limitations introduced in claim 13, please see the rejection of claim 6 above.
Regarding claim 15, Luckay teaches:
A machine-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising (see [0151] "Those of skill will recognize that the various illustrative logical blocks, modules, circuits, and algorithm steps described as follows, and in connection with the embodiments disclosed herein may be implemented as electronic hardware, software stored on a computer readable medium and executable by a hardware processor, or combinations of both")
Regarding the remaining limitations of claim 15, please see the rejection of claim 1 above.
Regarding claim 16, the combination of Luckay and Jones teaches all of the limitations of claim 15 above. For the limitations introduced in claim 16, please see the rejection of claim 2 above.
Regarding claim 17, the combination of Luckay and Jones teaches all of the limitations of claim 16 above. For the limitations introduced in claim 17, please see the rejection of claim 3 above.
Regarding claim 18, the combination of Luckay and Jones teaches all of the limitations of claim 15 above. For the limitations introduced in claim 18, please see the rejection of claim 4 above.
Regarding claim 19, the combination of Luckay and Jones teaches all of the limitations of claim 18 above. For the limitations introduced in claim 19, please see the rejection of claim 5 above.
Regarding claim 20, the combination of Luckay and Jones teaches all of the limitations of claim 15 above. For the limitations introduced in claim 20, please see the rejection of claim 6 above.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luckay in view of Jones, further in view of Levis et al. (U.S. Pre-Grant Publication No. 2006/0235739, hereafter known as Levis).
Regarding claim 7, the combination of Luckay and Jones teaches all of the limitations of claim 1 above. Luckay further teaches in [0108] “a notification to the vehicle is generated. The notification indicates to the vehicle (and its operator) that the item pickup location has been added to an itinerary (or route) of the identified delivery vehicle. In some embodiments, if details regarding the item delivery are available (for example, details of timing constraints, item handling, and so forth), these details may be provided to the operator and the vehicle”. While Luckay teaches that the driver is notified of the modified itinerary, Luckay only implies, and does not explicitly teach, that a client device displays an interface of the queue of deliveries. However, Levis teaches:
causing, on a client device, display of an interface including the queue of deliveries
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Levis with the combination of Luckay and Jones. As Levis states in [0106] “Each Dispatch Plan is typically viewed individually, and the user may be able to toggle back and forth as to which one is displayed. Alternatively, both the old and new Dispatch Plans can be presented simultaneously to the user. Maintaining the old (previous) and new (current) Dispatch Plan allows the user to compare, reject, or accept the processing of the system”. By allowing the user to compare the old and new queues on a display, the combination of Luckay, Jones and Levis would provide the driver with more information on how the newly included delivery fits in to the driver’s queue for the rest of the deliveries that day as opposed to just providing a notification that a delivery has been added somewhere in the queue as in Luckay and Jones alone.
Regarding claim 14, the combination of Luckay and Jones teaches all of the limitations of claim 8 above. For the limitations introduced in claim 14, please see the rejection of claim 7 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dashti et al. (U.S. Pre-Grant Publication No. 2020/0116508) teaches routes for delivery drivers being re-optimized to accommodate new delivery orders made before a cut-off time
https://www.roadie.com/drivers (accessed as of 04/19/2020) teaches assigning a plurality of delivery orders to a driver and updating drivers when they have been assigned an order
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628